     Case: 1:15-cv-01046-SO Doc #: 318 Filed: 07/07/20 1 of 2. PageID #: 6858




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                    )       CASE NO.: 1:15-cv-01046
                                             )
Plaintiff,                                   )       JUDGE: SOLOMON OLIVER, JR.
                                             )
v.                                           )
                                             )
CITY OF CLEVELAND,                           )
                                             )       NOTICE OF APPEARANCE AND
Defendant.                                   )       NOTICE OF TERMINATION


       Notice is hereby given that R. Jonas Geissler and S. Mehveen Riaz, Trial Attorneys, enter

their appearances as co-counsel of record for the Plaintiff. Notice is hereby given that Amy

Senier, Trial Attorney for the United States Department of Justice, should no longer appear as

counsel of record. The Department of Justice asks that all other counsel of record involved in

this case on behalf of the United States remain as counsel.



                                             Signatures on next page
Case: 1:15-cv-01046-SO Doc #: 318 Filed: 07/07/20 2 of 2. PageID #: 6859




                                Respectfully submitted,

                                 JUSTIN E. HERDMAN
                                 United States Attorney

                                 s/Michelle L. Heyer
                                 Michelle L. Heyer (#0065723)
                                 Assistant United States Attorney
                                 United States Attorney's Office
                                 801 West Superior Avenue, Suite 400
                                 Cleveland, OH 44113
                                 (216) 622-3686/3797
                                 (216) 522-2404 Fax
                                 michelle.heyer@usdoj.gov

                                Eric S. Dreiband
                                Assistant Attorney General
                                Civil Rights Division

                                s/ R. Jonas Geissler
                                STEVEN H. ROSENBAUM
                                Chief
                                Special Litigation Section

                                TIMOTHY D. Mygatt
                                Deputy Chief
                                F. NICOLE PORTER
                                R. JONAS GEISSLER
                                S. MEHVEEN RIAZ
                                Trial Attorneys
                                United States Department of Justice
                                Civil Rights Division
                                Special Litigation Section
                                950 Pennsylvania Avenue, NW
                                Washington, DC 20530
                                Tel: (202) 353-1091; Fax: (202) 514-4883
                                Email: Timothy.Mygatt@usdoj.gov
                                Email: Nicole.Porter@usdoj.gov
                                Email: Jonas.Geissler@usdoj.gov
                                Email: Syeda.Riaz@crt.usdoj.gov




                                    2
